DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/05/2022 and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites in claims 1 and 15, “the metal conductor has one end configured to connect to a feeding point on the circuit board and another end configured to connect to a switch on the circuit board and the conductive frame,” the limitation recites in claims 2 and 16, “the switch is disposed on the first circuit board,” and the limitation recites in claims 3 and 19, “a radio frequency front end assembly disposed on the first circuit board; wherein the first circuit board is configured to connect with the second circuit board through a transmission circuit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There are not any switch or transmission circuit shown in the drawings associate with the claims. Only figure 8 shows a switching assembly includes a switching circuit.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 15, the limitation recites “the metal conductor has one end configured to connect to a feeding point on the circuit board and another end configured to connect to a switch on the circuit board and the conductive frame” is unclear and leaves the reader in doubt as to the meaning of the technical feature to which it refers.  
Claims 1 and 15 recite “an antenna assembly comprising a conductive frame, a circuit board and a metal conductor,” but further refers to a switch assembly and to its configuration without clearly indicating whether this switch is also comprised in
the claimed antenna assembly. The claim fails to recite sufficiently definite structure, material or acts for achieving the functional result recited in the claim to reasonably apprise one of ordinary skill in the art of the scope of the claim. 
Claims 2-14 and 16-20 are depending on claims 1 and 14, and are rejected the same reason under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. 
Note: for compact prosecution purposes, the examiner interprets the claims
above as best understood in the rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 is rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al. (U.S Publication 20190214707 A1).
Regarding claims 1 and 15, Kim discloses an antenna assembly and a terminal device, comprising an antenna assembly, comprising: 
a conductive frame (105b, see fig. 2), 
a circuit board (181, see fig. 2), and 
a metal conductor (132, see fig. 2);
wherein the metal conductor has one end configured to connect to a feeding point on the circuit board and another end configured to connect to a switch on the circuit board and the conductive frame, and the switch is configured to adjust a radiation frequency band of the antenna assembly (see fig. 2, paragraph [0200)-(0203], and [0219]- [0220], which is “a first feeding part 134 is electrically connected to the main circuit board 181 and a first grounding part 135 is formed al a point connected to the main circuit board 181; a second feeding part 136 and a second grounding part 137 are electrically connected to the main circuit board 181”); and 
a radiator of the antenna assembly comprises the metal conductor and the conductive frame (see fig. 2, paragraph [0200]-[0203], “ANT1, ANT2, ANT3).
Claims 1-4, 7 and 15-20 are rejected under 35 U.S.C. 102(a1) as being anticipated Seo et al. (U.S Publication No. 20160254590 A1).
Regarding claims 1 and 15, Seo discloses an antenna assembly and a terminal device, comprising an antenna assembly, comprising:
a conductive frame (see paragraph [0059], “includes a case member 2a, a frame 2b that is arranged around one face of the case member 2a to forma side wall”),
a circuit board (see paragraph [0062]), and 
a metal conductor (see paragraph [0059]); 
wherein the metal conductor has one end configured to connect to a feeding point on the circuit board and another end configured to connect to a switch on the circuit board and the conductive frame, and the switch is configured to adjust a radiation frequency band of the antenna assembly (see figure 3, paragraph [0083]-[0089], “which is radiating portion 26 of the case of the electronic device 10 is included in the radiating unit 105, is made of a conductive material, and is electrically connected to the power feeding unit 101”, “switch that uses a semiconductor element, or as a micro electro mechanical system (MEMS) or a tunable element”); and
a radiator of the antenna assembly comprises the metal conductor and the conductive frame (see paragraph [0083]-[0089], “which is radiating unit 105 is electrically connected to the first point 175a as the switching element 107 is operated”).
Regarding claims 2 and 16, Seo discloses the antenna assembly of claim 1 and the terminal device of claim 15, wherein the circuit board comprises a first circuit board, and a second circuit board disposed separately from the first circuit board (see paragraph [0061]-[0064], “which is a first circuit board 4 and a second circuit board 6”); the feeding point is disposed on the second circuit board; and the switch is disposed on the first circuit board (see paragraph [0082]-[083]).
Regarding claims 3 and 19, Seo discloses the antenna assembly of claim 2 and the terminal device of claim 16, further comprising: a radio frequency front end assembly disposed on the first circuit board; wherein the first circuit board is configured to connect with the second circuit board through a transmission circuit, and the transmission circuit is configured to perform at least one of the following operations: transmitting a first electric signal to the radio frequency front end assembly; or transmitting a second electric signal generated by the radio frequency front end assembly to the feeding point (see paragraph [0072], [0140], [0160]).
Regarding claims 4 and 20, Seo discloses the antenna assembly of claim 2 and the terminal device of claim 16, wherein an area of the second circuit board is smaller than an area of the first circuit board (see fig. 1 and 3).
Regarding claim 7, Seo discloses the antenna assembly of claim 1, wherein the metal conductor comprises metal strips respectively connected to the feeding point and the conductive frame (see paragraph [0072]).
Regarding claim 17, Seo discloses the terminal device of claim 16, further comprising: at least one of an audio component or a universal serial bus (USB) component; wherein the first circuit board and the second circuit board are respectively disposed on both sides of the at least one of the audio component or the USB component (see paragraph [0061]-[0062], [00168]-[00169]).
Regarding claim 18, Seo discloses the terminal device of claim 17, wherein the USB component is configured not to be grounded and the USB component is configured to be coupled with the metal conductor (see paragraph [0168]-[0169]).
Allowable Subject Matter
Claims 5-6 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/14/2022